Citation Nr: 0516796	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to June 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO rating decision, which denied 
an increased rating for a left knee disability.  Also from 
the RO's January 2002 decision, the veteran appealed the 
denial of service connection for a lumbosacral spine 
disability, but as that claim was subsequently granted by the 
RO in a March 2005 decision, it is not for appellate 
consideration.  

The Board also notes that in March 2005 the veteran filed 
additional claims of service connection for multiple 
disabilities, and those issues are referred to the RO for 
further appropriate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected left knee disability is 
shown to be manifested by complaints of pain and giving way; 
clinical findings demonstrate X-ray evidence of mild 
osteoarthritis of the knee joint and slight limitation of 
motion (0 degrees of extension and 130 degrees of flexion) 
accompanied by pain and tenderness; there is no current 
evidence of recurrent subluxation or lateral instability of 
the knee joint.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability, 
based on recurrent subluxation or lateral instability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5257 
(2004).

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected left knee disability, based 
on arthritis with limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in January 2002, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in December 2001, the 
RO advised the veteran of what specifically VA had done and 
would do to assist in the claim for an increased rating and 
what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

While the December 2001 notice did not specifically state 
what was required to prevail on the veteran's claim for an 
increased rating, such deficiency was essentially cured, with 
no resulting prejudice to the veteran (see Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005)), 
when the RO issued the veteran a copy of the rating decision 
of January 2002, a statement of the case in April 2003, and a 
supplemental statement of the case in March 2005.  These 
documents not only informed the veteran of the information 
and evidence needed to substantiate his claim (see 
38 U.S.C.A. §§ 5102, 5103) but also gave him the reasons for 
which his claim was denied and the evidence it had considered 
in denying the claim, to include the diagnostic criteria 
pertinent to the evaluation of knee disabilities.  Further, 
in a February 2002 letter notifying the veteran of the rating 
decision of January 2002, the RO informed him that medical 
evidence showed that his disability was not severe enough to 
permit an increased evaluation.  

It is also noted that the statement of the case included 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  The statement of the case and 
supplemental statement of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  In May 2005, 
when the case was transferred to the Board for appellate 
review, the veteran was further advised as to the procedures 
for submitting additional evidence and argument directly to 
the Board.  

Thus, through the VCAA notice, additional notification 
letters, rating decision, and statement of the case, and 
supplemental statement of the case, all taken together, the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate his increased rating claim 
and the parties responsible for obtaining that evidence.  
With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his left knee disability.  
He was afforded the opportunity to testify at a personal 
hearing, but he declined.  The RO has sought and obtained for 
association with the claims file VA outpatient treatment 
records.  The veteran himself supplied medical reports from 
private doctors at Clarke Orthopedic Clinic.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in January 2002 and January 
2005, specifically to evaluate the current nature and 
severity of his left knee disability.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

The veteran maintains that an increased rating is warranted 
for his service-connected left knee disability.  He was 
afforded VA examinations in January 2002 and January 2005.  
Additionally, he submitted private medical treatment records 
dated in April 2001 and April 2002 from Clarke Orthopedic 
Clinic.  Other pertinent medical records include VA 
outpatient treatment records.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.  Under Code 5257, a 10 percent rating is 
warranted for impairment of the knee with slight recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted for impairment of the knee with moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for impairment of the knee with severe recurrent 
subluxation or lateral instability.

In reviewing the record, during a physical evaluation of the 
left knee by Michael Clarke, M.D., in April 2001, there was 
some anterior cruciate laxity with a mild anterior drawer 
sign.  The doctor concluded that the veteran had a lax left 
knee with Grade I anterior/posterior instability.  However, 
at the time of a VA examination in January 2002, medial 
collateral and lateral collateral ligament stress tests, 
Lachman's test, and anterior posterior drawer test were all 
negative.  A subsequent evaluation by Dr. Clarke in April 
2002 showed that the left knee had "satisfactory 
mediolateral instability [sic] but when one does the drawer 
sign in external rotation, he definitely has an increase of 
at least 1/2 cm or more on the left side as compared to the 
right."  He added that the Lachman's test was "not 
particularly positive."  In sum, he felt that the findings 
represented some laxity of his anterior cruciate.  At the 
time of a VA examination in January 2005, the veteran 
complained of giving way of the left knee.  He indicated that 
he used a knee brace at times.  On physical examination, 
Lachman's, pivot, and anterior drawer tests were all 
negative, and there was no laxity to varus or valgus stress 
testing.  VA outpatient records do not reflect clinical 
findings of recurrent subluxation or lateral instability.  

In short, private clinical findings in April 2001 and April 
2002 show that the veteran has some left knee ligamentous 
(anterior cruciate) laxity.  However, the VA examination 
findings obtained subsequent to the private evaluations, to 
include the most recent VA examination in 2005, show that the 
veteran was negative for left knee joint instability.  
Further, there is no objective medical evidence of left knee 
joint instability since Dr. Clarke's April 2002 report.  For 
these reasons, the Board finds that there is no current 
objective medical evidence of recurrent subluxation or 
lateral instability of the veteran's left knee joint.  As the 
current evidence does not show moderate recurrent subluxation 
or lateral instability, an increased rating (i.e., 20 
percent) under Diagnostic Code 5257 is not warranted.    

It is also noted that separate ratings may be assigned for 
instability of a knee (Diagnostic Code 5257) and for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010).  VAOPGCPREC 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  

The Board proceeds to consider whether a separate rating is 
warranted for arthritis with limitation of motion of a knee 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  
VAOPGCPREC 23-97 and 9-98.  

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the report of X-rays of the veteran's left knee 
joint, which were taken in conjunction with the January 2002 
VA examination, shows minimal degenerative changes with a 
question of a small loose body projected near the 
femorotibial joint laterally.  The VA examiner diagnosed 
minimal degenerative joint disease of the left knee.  Dr. 
Clarke in April 2002 remarked that the veteran had some 
generalized degenerative joint disease in the left knee.  On 
an orthopedic consultation in October 2002, a VA physician 
confirmed the diagnosis of mild osteoarthritis of the left 
knee, but he did not see the loose body that was previously 
identified.  In contrast, the VA examiner in January 2005 
noted that X-rays of the left knee were unremarkable (the 
radiographic report is not of record).  In any case, given 
the three preceding diagnoses of left knee arthritis, the 
Board finds that an evaluation of the veteran's left knee 
disability under Codes 5003 and 5010 is appropriate.  As 
noted, the regulations provide that arthritis in the knee 
joint is rated based on limitation of motion of that joint.  

In regard to limitation of motion, the medical evidence 
demonstrates that the veteran's left knee has nearly full 
range of motion.  At the time of a VA examination in January 
2002, there was full range of motion without pain.  The 
veteran was also able to squat without difficulty and walk on 
his heels and toes without problems.  Dr. Clarke noted in 
April 2001 and April 2002 that thigh circumference was 
slightly smaller on the left side as compared with the right 
side (he apparently did not conduct range of motion studies).  
A VA physician noted on an orthopedic consultation in October 
2002 that the veteran had good range of motion in the left 
knee.  At the time of a January 2005 VA examination, the 
veteran complained of weakness, stiffness, occasional 
swelling, and occasional locking.  On physical examination, 
there was no knee effusion.  Range of motion of the left knee 
was as follows:  extension to 0 degrees without pain, flexion 
to 140 degrees without pain, and flexion to 130 degrees with 
pain.  There was also 1+ tenderness with forced extension and 
a trace of Baker's cyst upon palpation of the posterior 
aspect of the knee.  VA outpatient records do not reflect any 
specific left knee range of motion values; however, records 
in March 2004 and December 2004 do show that the veteran 
complained of left knee pain and that on general physical 
examinations he had normal range of motion of his 
extremities.    

In short, the objective range of motion findings in the 
record demonstrate that the veteran has not met the criteria 
for a compensable rating under either Code 5260 or Code 5261.  
The Board has also considered the veteran's report at the 
time of the VA examination in January 2005 that he had 
additional limitations during repetitive use, whereupon he 
had to curtail his activities daily for several minutes to 
allow the left knee to rest.  The VA examiner noted that the 
veteran was nevertheless able to perform activities of daily 
living independently, with stopping to rest the knee once or 
twice daily when there was an increase in pain.  The examiner 
concluded that the veteran's major functional impact appeared 
to be that of pain, followed by weakness and lack of 
endurance.  However, on clinical testing, range of motion was 
nearly full despite the impact of pain in the joint.  In sum, 
there is no objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the left knee disability would be 10 
percent disabling under the limitation-of-motion codes (i.e., 
flexion limited to 45 degrees or extension limited to 10 
degrees).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In any case, as previously noted when the limitation of 
motion of the left knee joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for that joint, particularly when there is 
satisfactory evidence of painful motion, as in this case.  
38 C.F.R. § 4.71a, Code 5003.  Accordingly, the Board finds 
that the evidence supports the assignment of a separate 
evaluation of 10 percent for arthritis with limitation of 
motion, under Code 5003.  

In that regard, the Board has also considered whether 
separate ratings may be assigned under Diagnostic Code 5260 
(leg limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  However, the assignment of a 
separate 10 percent rating for arthritis with limitation of 
motion of the left knee joint is made under 38 C.F.R. 
§ 4.71a, Code 5003, not Codes 5260 or 5261.  Further, Code 
5003 provides for the application of a 10 percent rating for 
each major joint affected by limitation of motion; it does 
not provide for a 10 percent rating for each limitation of 
movement of the joint, such as loss of knee flexion and 
extension.  Regardless, in the veteran's case, there was 
painful motion demonstrated only with respect to flexion 
(extension was without pain).  

Another potentially applicable rating criteria include that 
for cartilage impairment.  Under 38 C.F.R. § 4.71a, Code 
5258, a 20 percent rating is warranted for semilunar, 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  In April 2001, Dr. Clarke 
did not find any meniscal click.  At the time of the January 
2002 VA examination, the veteran complained that his left 
knee popped, but he had a negative McMurray sign on physical 
examination.  Dr. Clarke in April 2002 and a VA orthopedic 
physician in October 2002 found no significant effusion in 
the joint.  At the time of the VA examination in January 
2005, the veteran complained of occasional swelling and 
locking, but on physical examination there was no effusion 
and McMurray sign was negative.  In short, the clinical 
findings do not show that the veteran has cartilage 
impairment associated with his left knee disability that 
meets the criteria for a 20 percent rating under Code 5258.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separation disability evaluation.  
There is, for instance, no objective evidence of neurologic 
involvement associated with the service-connected left knee 
disability.  Moreover, no other diagnostic codes are shown to 
be applicable based on the nature of the symptoms complained 
of by the veteran and documented in the medical evidence of 
record.  

In sum, the Board finds that an increased schedular rating 
for the veteran's service-connected left knee disability, 
evaluated on the basis of recurrent subluxation or lateral 
instability, is not warranted in this case.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent on that particular basis, the 
benefit-of-the-doubt rule does not apply, and the claim to 
this extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board does 
find that there is a basis for the assignment of a separate 
rating of 10 percent for left knee arthritis with limitation 
of motion of the joint.  38 U.S.C.A. § 5107(a).  




ORDER

An increased rating for a left knee disability, evaluated on 
the basis of recurrent subluxation or lateral instability, is 
denied.  

A separate rating of 10 percent for a left knee disability, 
evaluated on the basis of X-ray evidence of arthritis with 
limitation of motion, is granted.  



	                        
____________________________________________
	STEVEN L. COHN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


